DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11 February  2022 has been entered.  An action on the RCE follows.

Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on July 12, 2022 has been considered.
Applicant’s arguments filed on February 11, 2022 with respect to rejections under Mensink in view of Ross have been fully considered.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.





EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew M. Walker on July 5, 2022.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Amendments to the Claims
The following listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
(Currently Amended) A method performed at a computing device that includes one or more processors and memory, the method comprising:
receiving, from an electronic device, an input image containing an object;
in response to receiving the input image: 
	extracting, from the input image, feature data relating to the object, the feature data including one or more feature vectors; 
	performing a search of an image database using the extracted feature data to identify a result set of images containing respective items similar to the object, wherein each image in the image database contains an item with corresponding item information, and wherein performing the search comprises: 
	for each image of a plurality of images stored in the image database: 
		calculating a respective difference between the one or more feature vectors in the feature data relating to the object and one or more feature vectors corresponding to the item contained in the image; and 
		in accordance with a determination that the calculated difference is within a predetermined value, adding the image [[in]] to the result set of images;
	in accordance with the identification of the result set of images, obtaining item information corresponding to the respective items contained within the result set of images;
	generating filtered item information by filtering the obtained item information based on a predetermined list; 
	generating a reference dataset for the object using the filtered item information 
	populating a plurality of fields of a specification for the object using the reference dataset, including suggesting text with a highest probability for a particular field of the plurality of fields; and
	transmitting the reference dataset to the electronic device.
(Cancelled)
(Cancelled) 
(Cancelled) 
(Previously Presented) The method of claim 1, wherein the item information for each respective item includes at least one of a title, a detailed description, a category and a brand relating to the item.
(Canceled) 


(Currently Amended) The method of claim 1, wherein generating the reference dataset includes constructing at least one tree data structure using the filtered item information.
(Original) The method of claim 1, wherein the reference dataset includes at least one title data for suggesting a title of the object and at least one detailed description data for suggesting a detailed description of the object.
(Previously Presented) The method of claim 1, further comprising:
providing a suggested text relating to the object using the reference dataset.
(Previously Presented) The method of claim 1, further comprising:
receiving, from the electronic device, a partial user input relating to the object; and
providing a plurality of candidate completions of the user input using the reference dataset.
(Currently Amended) A computing device, comprising:
at least one processor; and
at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving, from an electronic device, an input image containing an object;
in response to receiving the input image: 
	extracting, from the input image, feature data relating to the object, the feature data including one or more feature vectors; 
	performing a search of an image database using the extracted feature data to identify a result set of images containing respective items similar to the object, wherein each image in the image database contains an item with corresponding item information, and wherein performing the search comprises: 
	for each image of a plurality of images stored in the image database: 
		calculating a respective difference between the one or more feature vectors in the feature data relating to the object and one or more feature vectors corresponding to the item contained in the image; and 
		in accordance with a determination that the calculated difference is within a predetermined value, adding the image [[in]] to the result set of images;
	in accordance with the identification of the result set of images, obtaining item information corresponding to the respective items contained within the result set of images;
	generating filtered item information by filtering the obtained item information based on a predetermined list; 
	generating a reference dataset for the object using the filtered item information 
	populating a plurality of fields of a specification for the object using the reference dataset, including suggesting text with a highest probability for a particular field of the plurality of fields; and
	transmitting the reference dataset to the electronic device.
(Previously Presented) The computing device of claim 11, wherein the item information for each respective item includes at least one of a title, a detailed description, a category and a brand relating to the item.
(Currently Amended) The computing device of claim 11, wherein the generating the reference dataset includes constructing at least one tree data structure using the filtered information data.
(Original) The computing device of claim 11, wherein the reference dataset includes at least one title data for suggesting a title of the object and at least one detailed description data for suggesting a detailed description of the object.
(Previously Presented) The computing device of claim 11, wherein the operations further comprise:
providing a suggested text relating to the object using the reference dataset.
(Previously Presented) The computing device of claim 11, wherein the operations further comprise:
receiving, from the electronic device, a partial user input relating to the object; and
providing a plurality of candidate completions of the user input using the reference dataset.
(Currently Amended) A non-transitory computer-readable storage medium having stored therein instructions executable by a computing device to cause the computing device to perform operations comprising:
receiving, from an electronic device, an input image containing an object;
in response to receiving the input image: 
	extracting, from the input image, feature data relating to the object, the feature data including one or more feature vectors; 
	performing a search of an image database using the extracted feature data to identify a result set of images containing respective items similar to the object, wherein each image in the image database contains an item with corresponding item information, and wherein performing the search comprises: 
	for each image of a plurality of images stored in the image database: 
		calculating a respective difference between the one or more feature vectors in the feature data relating to the object and one or more feature vectors corresponding to the item contained in the image; and 
		in accordance with a determination that the calculated difference is within a predetermined value, adding the image [[in]] to the result set of images;
	in accordance with the identification of the result set of images, obtaining item information corresponding to the respective items contained within the result set of images;
	generating filtered item information by filtering the obtained item information based on a predetermined list; 
	generating a reference dataset for the object using the filtered item information 
	populating a plurality of fields of a specification for the object using the reference dataset, including suggesting text with a highest probability for a particular field of the plurality of fields; and
	transmitting the reference dataset to the electronic device.
(Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein generating the reference dataset includes constructing at least one tree data structure using the filtered item information.
(Original) The non-transitory computer-readable storage medium of claim 17, wherein the reference dataset includes at least one title data for suggesting a title of the object and at least one detailed description data for suggesting a detailed description of the object.
(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the operations further comprise:
providing a suggested text relating to the object using the reference dataset.
(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the operations further comprise:
receiving, from the electronic device, a partial user input relating to the object; and
providing a plurality of candidate completions of the user input using the reference dataset.
 (Currently Amended) The method of claim 1, further comprising, in accordance with the identification of the result set of images, obtaining item identifiers for the respective items contained within the result set of images from the image database; and 
wherein the item information corresponding to the respective items contained within the result set of images is obtained from an item database using the obtained item identifiers. 
(Currently Amended) The method of claim 1, further comprising:

causing [[the]] a specification to be presented to a user of the electronic device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 5, 7 – 23 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Mensink (USPGPUB 2012/0269436), which discloses a structured prediction model representing predicted correlations between values assumed by labels from label set and instructions; generates feature-based predictions for values of labels based on features extracted from image; predicts a value for a label for the image based on feature-based label predictions, and structured prediction model, based on assigned value for other label, when the assigned value for preset label for image is received; Ross (USPGPUB 2017/0243230), which involves storing relationship information reflecting a relationship between the aggregate physical object and multiple physical objects in a database system. A database record corresponding to the aggregate physical object, is identified in the database system. The authentication data reflecting the match between the target physical object and the aggregate physical object, is stored in the database record. An indication of a re-authentication of the physical object is stored in the database system based on the relationship information; and Liu (USPGPUB 2021/0224313), which involves a characteristic point of the received search picture is extracted. A class corresponding to the characteristic point of the search picture in a picture classification index table is found. A target picture with most same feature point number is obtained as a characteristic point of the search image. A matching picture with the same feature point in the class corresponding to the characteristic point is obtained. The matching picture is ordered according to large to small order or from small to large order. The target image with most same feature point number is obtained.
The combination of the above-mentioned prior arts does not explicitly teach performing a search of an image database using the extracted feature data to identify a result set of images containing respective items similar to the object, wherein each image in the image database contains an item with corresponding item information; calculating a respective difference between the one or more feature vectors in the feature data relating to the object and one or more feature vectors corresponding to the item contained in the image; and generating filtered item information by filtering the obtained item information based on a predetermined list; generating a reference dataset for the object using the filtered item information obtained item information for the set of images; and populating a plurality of fields of a specification for the object using the reference dataset, including suggesting text with a highest probability for a particular field of the plurality of fields – as disclosed in independent claims 1, 11 and 17. 
Thus, based on the applicant's incorporation of the examiner’s suggested allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 12, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162